Citation Nr: 0612340	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUES

1.  Whether timely notice of disagreement was filed with 
respect to the August 1999 rating decision denying service 
connection for left hip disability, and for L4-5 disc 
herniation with surgery, claimed as a back disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for back disability 
(L4-5 disc herniation with surgery).

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1961.  He had active duty for training (ACDUTRA) 
from June 14-28, 1986.         

This case is at the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  In August 1999, the RO denied service connection for, 
among other things, left hip and low back disabilities.  An 
August 13, 1999 letter notified the veteran of the decision 
and of his appeal rights.  No timely notice of disagreement 
was filed as to the August 1999 rating decision to the extent 
that it denied service connection for left hip and back 
disabilities.    

2.  The veteran's present bilateral hip disabilities and low 
back disability were not incurred in, or aggravated by, 
ACDUTRA service.

3.  The veteran is not precluded from obtaining and following 
gainful employment due to his service-connected disability 
(residuals of laceration, left index finger and extensor 
tendon (minor), evaluated as noncompensable).       


CONCLUSIONS OF LAW

1.  As no timely notice of disagreement was filed to that 
portion of the August 1999 rating decision denying service 
connection for left hip and low back disabilities, the appeal 
is dismissed for lack of Board jurisdiction.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200-20.202, 20.302 
(2005).

2.  The criteria for service connection for left and right 
hip disabilities and low back disability are not met. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).   

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Notice of Disagreement - Left Hip, Low Back

The issue numbered one and as characterized on the title page 
of this decision is properly before the Board.  In a July 
2002 letter, the RO explained that service connection for 
hearing loss, ruptured eardrum, headaches, and disabilities 
of the head, neck, back, shoulder, left hip, and upper 
forearm remains denied and that no timely appeal of the 
August 1999 rating decision was filed as to these 
disabilities.  Timely notice of disagreement (NOD) was filed 
in August 2002 as to the issue of timeliness of substantive 
appeal; the veteran explicitly discussed therein his left hip 
and back disabilities.  An October 2004 Statement of the Case 
(SOC) addressed the issue of timeliness of appeal.  In 
November 2004, the veteran filed a VA Form 9, expressing 
disagreement as to the decision on the issue of timeliness.  

That said, by way of pertinent background, in July 1998, the 
veteran sought to reopen a previously denied service 
connection claim he characterized as a "hip condition."  In 
August 1998 and January 1999, he filed a service connection 
claim based on various disabilities, including those of the 
back and hips.  In March and August 1999 rating decisions, 
the RO addressed the disabilities as claimed 1998 and 1999.  
Pertinent here is the August 1999 decision which denied 
service connection for, among other things, left hip 
disability and L4-5 disc herniation with surgery, and which 
was mailed on August 13, 1999.  On September 2, 1999, VA 
received the veteran's statement generally expressing desire 
to appeal the rating decision.  On September 13, 1999, the RO 
acknowledged receipt of the September 2 correspondence, and 
advised him that it is not accepted as a valid NOD as it does 
not specify which issue(s) is/are being appealed and that no 
further action will be taken unless a valid, specific NOD is 
sent.  The veteran was told he should respond as soon as 
possible but preferably within 60 days, but that the response 
cut-off date is one year from the date of the letter.  On 
September 20, 1999, veteran filed a response, which states, 
in pertinent part: "I disagree and cannot understand why I 
cannot receive benefits for my total Right Hip Replacement[.]  
So I am disagreeing about my Right Hip."  

Thus, in October 1999, the RO sent the veteran an SOC only on 
the issue of service connection for right hip disability 
(framed as whether new and material evidence was received to 
reopen the claim; the Board later reopened the claim in April 
2001).  The veteran then filed a VA Form 9 on October 25, 
1999. 

The Board must decide questions as to timeliness or adequacy 
of response.  38 U.S.C.A. § 7105(d)(3).  Such decision may be 
made at any stage of a proceeding, regardless of RO decision 
of the issue.  38 C.F.R. § 20.101(d).  Any statutory 
tribunal, like the Board, must ensure its jurisdiction over a 
case before deciding its merits, and a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte, or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A timely NOD and a subsequent timely substantive appeal 
(typically, a Form 9) upon the issuance of an SOC must be 
filed for appellate review.  38 U.S.C.A. 
§ 7105(a), 38 C.F.R. § 20.200.  An NOD is a written statement 
of a claimant or his representative expressing 
dissatisfaction with an adjudicative determination of the 
agency of original jurisdiction (that is, RO) and a desire to 
contest it.  38 C.F.R. 
§ 20.201.  Appeal must completed within 60 days of the date 
that the RO mails the SOC, or within the remainder of the 
one-year period from the date of mailing of the notice of the 
decision appealed, whichever is later.  38 C.F.R. §§ 20.202, 
20.302(b).  

At the January 2001 Board hearing, the veteran indicated that 
he had actually intended to file an NOD as to various other 
disabilities addressed in the August 1999 decision.  The 
undersigned explained that, while the Board would take 
testimony thereon, it must have perfected appeal on such 
issues.    

The essential issue here is not timeliness of an NOD, as he 
did file on September 20, 1999, within a year after the 
August 1999 decision was sent.  Rather, the point of 
contention is that the NOD addressed only the issue of new 
and material evidence to reopen the right hip disability 
claim, but not as to any others - including the left hip and 
back - addressed in August 1999.  If an RO decides multiple 
issues, a claimant must identify in the NOD specific issues 
contested.  38 C.F.R. § 20.201.  The veteran was explicitly 
asked to identify the contested issue(s), and he named only 
the right hip disability.    

Even after the issuance of the October 1999 SOC addressing 
only the right hip disability - when the appeal period as to 
the August 1999 rating decision had not expired - neither he 
nor his representative communicated disagreement with any 
aspect of the August 1999 action other than the denial of the 
right hip disability claim.  On October 25, 1999, the veteran 
submitted a duplicate copy of his prior statement received on 
September 20, 1999.  He did not state that the October 1999 
SOC was incorrect or incomplete insofar as it discussed only 
the right hip disability.  

Further, on October 25, 1999, the veteran filed a timely VA 
Form 9.  Not only was it filed within a year after August 
1999 rating decision, it was filed within 60 days of the 
issuance of the SOC.  38 C.F.R. § 20.302(b).  What is 
probative is that, again, he explicitly said therein that he 
is appealing the "total right hip replacement" issue.  He 
still did not express disagreement as to other issues in the 
August 1999 decision. 

The January 2001 Board hearing testimony to the effect that 
he had intended to disagree with the denial as to other 
disabilities as well arguably is "written" as testimony 
subsequently was memorialized in a transcript, and thus could 
be deemed an NOD.  However, the hurdle then would be the 
issue of timeliness, as January 2001 is well beyond the 
expiration of the one-year period to initiate appeal.   
   
The Board may dismiss matter(s) for which no timely 
substantive appeal was filed, as is the case here on the 1999 
denial of service connection for left hip and back 
disabilities.  The "formality" of perfecting timely appeal 
is part of a clear and unambiguous statutory scheme that 
requires the filing of both an NOD and a formal appeal to the 
Board.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993).  
Without timely appeal, the Board has no jurisdiction to 
address the claim.  

II.  Service Connection - Bilateral Hips, Back

In March 1989, the RO denied an original service connection 
claim for disabilities of the back, hips, and legs, claimed 
as due to an accident (jumping out of a vehicle) during 
ACDUTRA ("summer camp" in the National Guard) in 1986.  In 
December 1989, the Board affirmed the RO's denial.  In a July 
15, 1991 Memorandum Decision, the U.S. Court of Veterans 
Appeals (now U.S. Court of Appeals for Veterans Claims) 
affirmed the Board's December 1989 decision.  The Board 
reviews this claim de novo notwithstanding prior final 
denial.  As to the right hip disability claim, the Board 
reopened it based on new and material evidence, and the issue 
is thus recharacterized as one for service connection.  As to 
the left hip and back disability claims, the RO apparently 
readjudicated the same claim de novo and then reframed the 
issues as service connection for left hip disability and 
service connection for back disability.  See December 2003 
SOC; VAOPGCPREC 3-2001 (January 22, 2001) (66 Fed. Reg. 
33,311 (2001). 

In essence, the claim now is one and the same previously 
pursued and denied by the Board in 1989.  Basically, what the 
instant claim has added is more contemporaneous clinical 
evidence as to worsened hip and low back problems, and 
several doctors recently have supplied generally favorable 
opinions to buttress the claim, apparently at the veteran's 
request.  However, the present claim has added evidence that 
disfavors the claim as well.  In sum, the totality of the 
evidence still does not favor the claim, and it is denied.    

In this appeal, the veteran repeats prior allegations on the 
1986 ACDUTRA injury; the central issue here is not whether an 
incident occurred in 1986.  Indeed, ACDUTRA personnel records 
show the report of such incident, albeit documented months 
after the purported incident.  An investigation led to a 
conclusion that the incident did not occur in the line of 
duty, but not due to misconduct.  The crux of this claim is 
whether a preexisting hip and back condition was aggravated 
in 1986 such that, over time, the veteran developed hip and 
low back problems presently diagnosed to include 
osteoarthritis and degenerative joint disease in the hips, 
lumbar spondylolisthesis, and lumbar degenerative disc 
disease and disc herniation, as shown in private clinical 
records and Social Security Administration (SSA) records.  

The veteran does not dispute he was injured in a motor 
vehicle accident in the late 1970s, between active service 
and ACDUTRA, at which time he had a lumbar spinal fracture 
injury.  See veteran's request for leave from a civilian 
police officer job following a September 1979 accident in 
which he incurred a lumbosacral spine and pelvic injury.  
Also noted by the Board in 1989 was that the veteran had a 
pre-existing (congenital) hip dysplasia for which he 
underwent total right hip replacement in 1986 (see 1986 
records of Dr. Rutledge), and which the Board determined was 
not shown to have been aggravated in ACDUTRA.  The veteran 
himself said in a sworn statement in February 1987 that he 
was told after the 1979 accident his hip problems could 
require hip replacement surgery, which did take place in 
1986.         

On the issue of aggravation, the veteran submitted recent 
statements from private doctors (Drs. Rutledge, Revels, 
Fontana) opining to the effect that the 1986 ACDUTRA jump 
from a vehicle aggravated preexisting disability so that he 
subsequently developed the disabilities now manifested.  
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  These statements, the 
material portions of which are quoted below, are insufficient 
to place the evidence for and against the claim in equipoise.  

First, Dr. Rutledge said in January 2001: "In my opinion 
[the veteran's] truck injury of 6/22/86 contributed 
materially to the decompensation of his hip requiring total 
hip replacement."  Second, Dr. Revels said in December 2005: 
"[The 1986 injury] definitely could be an aggravation to an 
on-going process and caused it to continue to deteriorate and 
worsen."  Third, in January 2001, Dr. Fontana said: "I 
think [the veteran] suffered severe exacerbation to his pre-
existing conditions at the time of [ACDUTRA] in 1986 and as a 
result of this his condition has continued to deteriorate 
over a period of time."  

Dr. Rutledge's treatment records document history of hip pain 
dating years before the 1986 incident.  To the extent his 
January 2001 statement appears to conclude that the 1986 
incident alone triggered the need for total hip replacement, 
the record contradicts it.  The clinical evidence indicates, 
and the veteran himself does not dispute, that he had 
congenital hip dysplasia that certainly preceded ACDUTRA, 
which necessitated right hip replacement surgery.  While the 
three opinions do discuss history of prior relevant history 
to some extent, the opinions as to the issue of aggravation 
itself are largely conclusory, and appear to have been based 
in large part on selective history - that is, the ACDUTRA 
incident - reported by the veteran.  While Dr. Rutledge is 
fully aware of history of hip dysplasia (apparently 
significant enough that total hip replacement was performed) 
and degenerative joint disease, he states that the 1986 
incident "contributed materially" to present hip problems 
without further explanation.  Dr. Revels, too, seems to have 
relied in part on the veteran's reported history as he said, 
"[The veteran] does relate a lot of his most recent 
irritation and aggravation from an injury in [ACDUTRA]" and 
then conclusorily states ACDUTRA "definitely could be the 
cause," without further explanation as to why.       

Aside from the conclusory nature of the private doctors' 
opinions, there is independent clinical evidence that 
significantly erodes their probative value.  Various clinical 
records from other care providers (see SSA records) document 
a 1987 fall and back injury while the veteran was employed at 
the Alabama State Docks.  In 1988, the veteran was terminated 
therefrom because the back and hip problems were significant 
enough to disqualify him from further employment.  None of 
the private doctors who wrote recently to conclude 
aggravation likely took place in ACDUTRA to result in 
presently claimed disability discusses the veteran's post-
1986 job history; none has considered and excluded the 1987 
event as an intervening factor in favor of a conclusion that 
the 1986 incident alone had such an adverse impact on the 
veteran's hips and back to result in the present disability.  

Furthermore, some discussion of a July 2001 VA medical 
examination report is warranted here.  The examination was 
performed pursuant to the Board's April 2001 remand order.  
As of April 2001, the only issue perfected for appeal was new 
and material evidence to reopen the right hip disability 
claim, and, as such, the remand order was framed such as to 
obtain a medical opinion on aggravation as to that 
disability.  Nonetheless, the purported cause of all three 
disabilities (left and right hips, lumbar spine) is the 1986 
incident, and the examiner did address all three to the 
extent he explicitly noted the veteran's contention that the 
present bilateral hip and low back problems stem from the 
1986 ACDUTRA incident.  Still, the examiner said, in 
pertinent part: "Based upon my review of the records, it is 
clear that [the veteran] has a history of dysplasia of the 
right hip with secondary hypertrophic arthritis.  Basically 
this is a congenital condition of the hip which predisposes 
to the development of degenerative joint disease . . . 
Overall, his claim may present a possibility based upon his 
history.  However, there is insufficient medical evidence of 
record to indicate that his claim rises to the level of 
reasonable medical certainty or even as likely as not.  
Unfortunately, due to this lack of documentation, to say 
otherwise would require one to resort to some degree of 
conjecture and speculation."       

The Board agrees with the VA examiner's conclusion.  Its 1989 
decision amply discussed the preexisting nature of the 
veteran's hip dysplasia and prior history of lumbar spinal 
fracture.  The contemporaneous private doctors' opinions are 
not adequately supported by an explanation as to the bases 
for the opinions, which is important given ample, undisputed 
evidence as to preexisting problems.  Merely citing history 
selectively, particularly that reiterated by the veteran as 
to the 1986 injury, while failing to consider other pertinent 
evidence - like the 1987 job injury - makes the private 
doctors' opinions conjectural and speculative, which the 
Board does not find persuasive.  See 38 C.F.R. § 3.102 
(2005); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
experience as a prisoner of war "could" have precipitated 
the initial development of lung condition found too 
speculative to be medical nexus evidence to well-ground 
cause-of-death claim).  

Finally, the Board acknowledges active service between 
February 1957 and February 1961, but the service medical 
records from that period do not disclose back or hip 
problems.  Further, the issue of aggravation in this case 
turns only on the 1986 incident during ACDUTRA, not during 
active duty between 1957 and 1961.  Thus, no further 
discussion as to clinical evidence from that period is 
warranted.   

The preponderance of the evidence is against the claim, and 
the Board does not apply 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.

III.  TDIU

Service connection is in effect for only one disability - 
residuals of laceration, left index finger and extensor 
tendon (minor), deemed noncompensable effective January 17, 
1992.  As such, threshold schedular (percentage rating) 
requirement is not met.  38 C.F.R. § 4.16(a) (TDIU is 
assigned where the schedular rating is less than total, when 
the claimant is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability must be rated at 60 percent or 
more.). 

Nonetheless, TDIU is not precluded because a claimant does 
not meet minimum schedular requirements.  38 C.F.R. § 
4.16(b).  TDIU nonetheless may be assigned with impairment of 
mind or body due to service-connected disability sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  
If the rating is under 100 percent, then unemployability must 
be decided without regard to age.  38 C.F.R. §§ 3.341(a), 
4.19.  Factors considered include level of education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran's service-connected laceration residuals, left 
index finger and extensor tendon, is rated as noncompensable 
and, generally speaking, the higher the rating assigned, the 
more debilitating the disability in terms of functioning.  
More importantly, however, the veteran himself pursues his 
TDIU claim solely on the grounds that his back and hip 
disabilities - for which service connection is not in effect 
- are the reason for unemployability.  In fact, he has 
repeatedly asserted and submitted a letter from Alabama State 
Docks Dept., his last employer (see 2003 TDIU application), 
to the effect that his back and bilateral hip disabilities 
disqualify him from further employment.  No clinician has 
opined that the veteran's employability is adversely affected 
by the left index finger and extensor tendon injury - the 
only service-connected disability - and evidence does not 
disclose confinement, hospitalization, or other extended 
medical care necessary for the finger/tendon injury residuals 
such that the veteran cannot obtain or follow gainful work 
consistent with his education and job history.  On the 
contrary, clinical records support a conclusion that 
employability is precluded due to nonservice-connected spinal 
and hip disabilities.  See Dr. White's February 1989 report.        

The preponderance of the evidence is against the claim, and 
the Board does not apply 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 4.3.

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Between 2001 and 2005, VA sent the veteran multiple letters 
that met VA's notice requirements.  The May 2001, February 
2003, August 2003, and March 2004 letters explained the basic 
elements of a service connection claim.  A letter and SOC 
issued in October 2004 addressed the timeliness of appeal on 
the 1999 denial of left hip and back disabilities.  The 
February 2003 and August 2003 letters addressed the schedular 
requirements for TDIU (38 C.F.R. § 4.16(a)); the explanation 
of reasons for denial of TDIU as set forth in the June 2003 
rating decision and the December 2003 SOC, in effect, 
discussed the requirements under 38 C.F.R. § 4.16(b), as they 
explained that the evidence shows gainful employment is 
precluded as a result of nonservice-connected disabilities.  
The various letters explained that, if he identifies the 
sources of evidence pertinent to the claims, then VA would 
assist him in obtaining records therefrom.  He was told that 
the responsibility to substantiate the claim ultimately lies 
with him.  The SOCs and Supplemental SOCs (SSOCs) covering 
the issues on appeal explained the criteria governing the 
claims and why the claims remain denied.  The SOCs covering 
timeliness of appeal of the August 1999 denial of left hip 
and back disability claims, TDIU, and left hip and back 
disabilities cited 38 C.F.R. § 3.159, from which the fourth 
element is derived.  The January 2003 SSOC cited 38 C.F.R. 
§ 3.159 as to the right hip disability.  The veteran was 
asked more than once to supply pertinent evidence he has.    

The veteran understood that he could supply lay or medical 
evidence.  He testified at two Board hearings.  He supplied 
numerous handwritten statements in support of his claim.  
Even as recently as in January 2006, at the Board hearing, 
the veteran supplied additional evidence, albeit not all new, 
waiving his right to initial RO review thereof; however, he 
did not argue that VA failed to comply with Section 5103(a) 
requirements, or that he has any other evidence needed for 
full and fair adjudication of the claim.  Thus, the Board 
finds no basis to conclude prejudicial error occurred as to 
the timing, or even the substantive content, of notice.  See 
Pelegrini v. Principi, supra. 

With respect to the three service connection issues, there is 
no issue as to requisite "veteran" status or the existence 
of a disability.  Service connection is denied, so there is 
no prejudice at this time as to any lack of notice, whether 
pre or post AOJ-decision, on the degree of disability, or the 
effective date for a grant of service connection or even 
evaluation of the degree of disability.  Further, as TDIU is 
denied, there is no issue as to notice of effective date 
thereof.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  Thus, the Board 
finds no prejudice in proceeding with the issuance of a final 
decision on the issues on appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims folder includes pertinent VA and private 
clinical records, including VA examination findings, SSA 
records, ACDUTRA personnel/medical records, hearing 
testimony, and lay statements of the veteran.  The Board's 
development directives were completed.  Based on the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations, and it may proceed with adjudication.     




ORDER

As no timely notice of disagreement was filed to that portion 
of the August 1999 rating decision denying service connection 
for left hip and low back disabilities, the appeal is 
dismissed.

Service connection for left and right hip disabilities and a 
back disability is denied.  

TDIU is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


